Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 1 of 50
                        Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 2 of 50
AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                        District
                                                 __________      of Columbia
                                                            District  of __________

                  United States of America
                             v.                                     )
                                                                    )        Case No.
              THOMAS EDWARD CALDWELL                                )
                                                                    )
                                                                    )
                                                                    )
                            Defendant


                                                     ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Thomas Edward Caldwell                                                                              ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment        u Information         u Superseding Information             ✔ Complaint
                                                                                                                      u
u Probation Violation Petition             u Supervised Release Violation Petition        u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  18 U.S.C. § 371- Conspiracy to Commit an Offense
  18 U.S.C. § 1512(c)(2)- Obstruction of an Official Proceeding
  18 U.S.C. § 1752 (a)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
  40 U.S.C. § 5104(e)(2)- Violent Entry or Disorderly Conduct

                                                                                                       Digitally signed by
                                                                              Robin M.    Robin M. Meriweather

Date:         01/17/2021
                                                                              Meriweather Date: 2021.01.17
                                                                                          15:44:32 -05'00'
                                                                                           Issuing officer’s signature

City and state:       Washington, DC                                             Robin M. Meriweather , U.S. Magistrate Judge
                                                                                             Printed name and title


                                                                  Return

           This warrant was received on (date)                          , and the person was arrested on (date)
at (city and state)                                           .

Date:
                                                                                          Arresting officer’s signature



                                                                                             Printed name and title
                    Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 3 of 50
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                         )
                             v.                                    )
                 Thomas Edward Caldwell
                                                                   )      Case No.
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021              in the county of                                           in the
                       District of           Columbia          , the defendant(s) violated:

Code Section                                                               Offense Description

18 U.S.C. § 371                                 Conspiracy to Commit an Offense

18 U.S.C. § 1512(c)(2)                          Obstruction of an Official Proceeding
                                                Knowingly Entering or Remaining in any Restricted Building or Grounds
18 U.S.C. § 1752 (a)                            Without Lawful Authority
40 U.S.C. § 5104(e)(2)                          Violent Entry or Disorderly Conduct


         This criminal complaint is based on these facts:
See attached statement of facts.




         ✔ Continued on the attached sheet.
         u


                                                                                              Complainant’s signature

                                                                                 Michael M. Palian, Jr., Special Agent, FBI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                         Robin M.                            Digitally signed by Robin M.
                                                                                                          Meriweather
Date:             01/17/2021                                                  Meriweather                 Date: 2021.01.17 15:42:09 -05'00'

                                                                                                 Judge’s signature

City and state:                         Washington, D.C.                            Robin M. Meriweather , U.S. Magistrate Judge
                                                                                              Printed name and title
        Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 4 of 50




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :       Case No:
                                             :
               v.                            :
                                             :       VIOLATIONS:
                                             :
THOMAS EDWARD CALDWELL,                      :       18 U.S.C. § 371
                                             :       (Conspiracy)
                                             :
               Defendant.                    :       18 U.S.C. § 1752(a)
                                             :       (Restricted Building or Grounds)
                                             :
                                             :       18 U.S.C. § 1512(c)(2)
                                             :       (Obstruction of an Official Proceeding)
                                             :
                                             :       40 U.S.C. § 5104(e)(2)
                                             :       (Violent Entry or Disorderly Conduct)
                                             :

               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                           AND ARREST WARRANT

       I, Michael M. Palian Jr., being first duly sworn, hereby depose and state as follows:

                                  PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging THOMAS

EDWARD CALDWELL (“CALDWELL”) with violations of 18 U.S.C. §§ 2, 371, 1752(a),

1512(c)(2), and 40 U.S.C. § 5104(e)(2).

       2.      I respectfully submit that this Affidavit establishes probable cause to believe that

CALDWELL (1) knowingly and willfully entered into a conspiracy to violate 18 U.S.C. §§

1512(c)(2), 1752(a), and 40 U.S.C. § 5104(e)(2), in violation of 18 U.S.C. § 371; (2) did enter or

remain in any restricted building or grounds without lawful authority, or did knowingly, and with

intent to impede or disrupt the orderly conduct of Government business or official functions, engage


                                                 1
        Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 5 of 50




in disorderly or disruptive conduct, in violation of 18 U.S.C. § 1752(a); (3) corruptly did obstruct,

influence, or impede any proceeding before the Congress, in violation of 18 U.S.C. § 1512(c)(2); (4)

did willfully and knowingly engage in disorderly or disruptive conduct, at any place in the Grounds

or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct

of a session of Congress or either House of Congress, or the orderly conduct in that building of any

deliberations of either House of Congress, in violation of 18 U.S.C. § 5104(e)(2); and (5) were

aiding and abetting the commission of these offenses against the United States, in violation of 18

U.S.C. § 2.

                                BACKGROUND OF AFFIANT

       3.      I am a Special Agent with the FBI and have been so employed since February 2003.

As a Special Agent with the FBI, I am empowered by law to conduct investigations, make arrests,

and execute and serve search and arrest warrants for offenses enumerated in Title 21 and Title 18

of the United States Code. I have a Ph.D in bio-organic chemistry, and have also received training

and gained experience in a variety of criminal laws and procedures, including those involving drug

distribution, white collar crime and crimes of violence. Through my training, education and

experience, I have become familiar with the manner in which criminal activity is carried out, and

the efforts of persons involved in such activity to avoid detection by law enforcement.

       4.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.



                                                 2
        Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 6 of 50




                                        BACKGROUND

                        Incursion at the U.S. Capitol on January 6, 2021

       5.      The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

       6.      On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of

the public.

       7.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30

p.m., the House and Senate adjourned to separate chambers to resolve a particular objection. Vice

President Mike Pence was present and presiding, first in the joint session, and then in the Senate

chamber.

       8.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

                                                 3
         Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 7 of 50




        9.    At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter or

remain in the building and, prior to entering the building, no members of the crowd submitted to

security screenings or weapons checks by U.S. Capitol Police Officers or other authorized security

officials.

        10.    At such time, the certification proceedings were still underway and the exterior

doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.

Capitol Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including

by breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

        11.   Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of

the United States Congress, including the joint session, were effectively suspended until shortly

after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry

to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol

without any security screening or weapons check, Congressional proceedings could not resume

until after every unauthorized occupant had left the U.S. Capitol, and the building had been

confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had been

secured. Vice President Pence remained in the United States Capitol from the time he was

evacuated from the Senate Chamber until the session resumed.

                                                4
        Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 8 of 50




       12.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

                                         The Oath Keepers

       13.     Law enforcement and news media organizations observed that members of a

paramilitary organization known as the Oath Keepers were among the individuals and groups who

knowingly, willfully, and forcibly entered the U.S. Capitol.

       14.     The Oath Keepers are a large but loosely organized collection of militia who believe

that the federal government has been coopted by a shadowy conspiracy that is trying to strip

American citizens of their rights. Though the Oath Keepers will accept anyone as members, what

differentiates them from other anti-government groups is their explicit focus on recruiting current

and former military, law enforcement and first responder personnel. The organization’s name

alludes to the oath sworn by members of the military and police to defend the Constitution “from

all enemies, foreign and domestic.”

                                         Thomas Caldwell

       15.     THOMAS CALDWELL is a 65-year-old resident of Clarke County, Virginia.

Based on communications between CALDWELL and other known and unknown Oath Keepers

members, CALDWELL appears to have a leadership role within Oath Keepers.

               STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       16.     I have reviewed footage of the January 6, 2021, incursion of the U.S. Capitol,

including a video that, at the approximate 3 minute and 8 second mark, shows 8 to 10 individuals


                                                 5
        Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 9 of 50




in paramilitary equipment aggressively approaching an entrance to the Capitol building.1 These

individuals, who are wearing helmets, reinforced vests, and clothing with Oath Keeper

paraphernalia, move in an organized and practiced fashion and force their way to the front of the

crowd gathered around a door to the U.S. Capitol.

                                          PICTURE 1:




       17.    A close-up view of the badges on the vest of one of these individuals, seen just under

the Oath Keepers emblem on his shirt, displays the Oath Keepers motto, “Not On Our Watch.”

                                          PICTURE 2:




1
 https://www.youtube.com/watch?v=b76KfHB0QO8&feature=youtu.be (last viewed January 14,
2021)
                                                6
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 10 of 50




       18.     Based on the foregoing observations of the video, and information gained in the

course of my investigation, I believe the organized group of individuals marching to door of the

U.S. Capitol in the video above are members of the Oath Keepers.

                                         Jessica Watkins

       19.     At the approximate 3 hour and 20 second mark, the video shows the uncovered face

of an individual in the group of Oath Keepers.

                                           PICTURE 3:




       20.     I have identified this individual to be JESSICA WATKINS (“WATKINS”) by

comparing the footage in the video above to WATKINS’s DMV photograph and other photographs

of WATKINS. WATKINS is a 38-year-old resident of Champaign County, Ohio, WATKINS

appears to be affiliated with the Oath Keepers. At the top of WATKINS’ social media account

page on Parler, WATKINS states that she is “C.O. [Commanding Officer] of the Ohio State Regular

Militia.” Based on information gained during the course of my investigation, I am aware that the

Ohio State Regular Militia is a local militia organization which is a dues-paying subset of the Oath

                                                 7
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 11 of 50




Keepers.

       21.      In addition, in various social media posts, WATKINS has confirmed that on January

6, 2021, she entered the U.S. Capitol by force.

       22.      For instance, on January 6, Watkins posted to Parler a photograph of herself in the

same Oath Keepers uniform in which she appears in Picture 3, alongside the statement: “Me before

forcing entry into the Capitol Building. #stopthesteal #stormthecapitol #oathkeepers #ohiomilitia.”

I am aware from public reporting after the 2020 U.S. Presidential Election that the social media

hashtag #stopthesteal was used by people who believed, essentially, that the election results were

influenced by fraud, and who wanted to stop the electoral college results from being certified by

the Congress.

                                           PICTURE 4:




       23.      Also on Parler, on January 6, WATKINS posted another video from that day and

wrote, “Yeah. We stormed the Capitol today. Teargassed, the whole, 9. Pushed our way into the

                                                  8
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 12 of 50




Rotunda. Made it into the Senate even. The news is lying (even Fox) about the Historical Events

we created today.”

                                           PICTURE 5




       24.     In another Parler post, WATKINS responded to a comment challenging whether she

actually forced entry by confirming, “Nope. Forced. Like Rugby. We entered through the back door

of the Capitol.”

                                         PICTURE 6




                                               9
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 13 of 50




                                        Donovon Crowl

       25.    WATKINS also confirmed on social media that she had led other members of the

Oath Keepers in the incursion at the U.S. Capitol. In another Parler post on January 6, WATKINS

shared a picture of an individual in paramilitary gear, wearing an Oath Keeper patch on his arm,

and wrote, “One of my guys at the Stop the Steal Rally today. #stopthesteal #stormthecapitol

#oathkeepers #ohiomilitia.”

                                         PICTURE 7:




       26.    Your affiant submits that WATKINS’ own description of her conduct—including

that she “stormed” the Capitol and “pushed” her way into the Rotunda—as well as her use of the

hashtags “#stopthesteal” and “#stormthecapitol” demonstrate WATKINS’, as well as other known

and unknown Oath Keeper conspirators’, intent to forcibly enter the U.S. Capitol to obstruct the

proceedings there.

       27.    Among WATKINS known conspirators is the individual depicted in Picture 7,


                                              10
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 14 of 50




whom I have identified to be DONOVAN CROWL (“CROWL”). I have been able to confirm these

identifications of CROWL by comparing pictures from that day at the U.S. Capitol to pictures of

CROWL from DMV records and the Ohio State Regular Militia Parler2 page.

       28.     On January 14, 2021, an interview with CROWL was published in the New Yorker

entitled, A Former Marine Stormed the Capitol as Part of a Far-Right Militia.3 The article notes

that CROWL was photographed in the Capitol Rotunda on January 6 and references him as the

individual depicted in the video screenshot in Picture 8 below:

                                           Picture 8:




       29.     I have also reviewed photographs taken from inside of the Capitol Rotunda on

January 6, including one from the above referenced New Yorker article that identifies CROWL as

the individual wearing dark glasses with other Oath Keepers members (red circle). In this

photograph, depicted below in Picture 9, a green reinforced vest with the “Trapper” label on the



       3
         https://www.newyorker.com/news/news-desk/a-former-marine-stormed-the-capitol-as-
part-of-a-far-right-militia (last accessed, January 16, 2021).
                                                  11
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 15 of 50




lower left side is partially visible (yellow circle). This same “Trapper” label is visible in the same

location in the photograph of CROWL referenced above in Picture 7.

                                             Picture 9:




       30.     Furthermore, CROWL gave an interview in the above referenced New Yorker article

in which he identified himself as a member of both the Oath Keepers and the Ohio State Regular

Militia, and admitted that he attended events representing those groups to include the incursion of

the U.S. Capitol on January 6, 2021. CROWL stated that he was drinking on January 6, 2021, and

confirmed to the writer that he entered the U.S. Capitol, saying that he went to Washington, D.C.,

to “do security” for “V.I.P.s” whom he declined to name. CROWL also stated to the writer that his

intentions had been peaceful, and that he had never been violent, claiming “we protected the fucking

Capitol Hill police.” He declined to substantiate the claim during the interview. CROWL at the

same time admitted during this interview that he “expelled three fucking people” whom he said had
                                                12
          Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 16 of 50




been injured. He further elaborated about “patriots [who] dragged this fucking maggot off the wall

and started beating his ass.”

          31.    During the course of this investigation, law-enforcement authorities spoke with

Witness-1 (W-1). W-1 informed that although WATKINS returned to Ohio after the January 6,

2021 incursion, she subsequently left Ohio on or about January 14, 2021, to stay with a friend and

fellow Oath Keeper whom W-1 knew as “Tom” or “Commander Tom.” As described below, your

affiant believes this individual is CALDWELL. WATKINS also provided W-1 with instructions on

how to contact her, including by providing a phone number at the location where she would be

staying, 540-303-3957. A database check for this phone number reveals that it is a phone on

CALDWELL’s property, the PREMISES.

                     Caldwell Planning and Involvement in the U.S. Capitol Siege

          32.    Records obtained from Facebook indicate that CALDWELL was involved in

planning and coordinating the January 6 breach of the U.S. Capitol in which WATKINS, CROWL,

and other Oath Keeper militia members participated.

          33.    Specifically, on January 1, 2021, at approximately 1:10 p.m., CALDWELL sent the

following message from his Facebook account:

          “Here is the direct number for Comfort Inn Ballston/Arlington 1-571-397-3955 I
          strongly recommend you guys get one or two rooms for a night or two. Arrive 5th,
          depart 7th will work. She says there are five of you including a husband and wife
          new recruits. This time of year especially you will need to be indoors to set up, etc.
          Really, press this home, just get somebody to put it on a credit card. Even if you tell
          the hotel its double occupancy, you can STILL put a couple of people on the floor
          with bedrolls and the hotel won’t know shit. Paul said he might be able to take one
          or two in his room as well. I spoke to the hotel last night (actually 2 a.m. this
          morning) and they still had rooms. This is a good location and would allow us to
          hunt at night if we wanted to. I don’t know if Stewie4 has even gotten out his call to


4
    Based on the context of this conversation, your Affiant believes that the reference to “Stewie” is
                                                  13
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 17 of 50




       arms but it’s a little friggin late. This is one we are doing on our own. We will link
       up with the north carolina [sic] crew.”
       34.    Information obtained from the Comfort Inn establishes that a hotel room was rented

from January 5, 2021 to January 7, 2021, under the name “JESSICA WAGKINS.”

       35.    On January 1, 2021, at approximately 7:37 p.m., CROWL sent a message from his

Facebook account to CALDWELL stating, “Happy New year, to you Sir!! Guess I’ll be seeing you

soon. Will probably call you tomorrow…mainly because…I like to know wtf plan is. You are the

man Commander.”

       36.    On January 6, 2021, at approximately 7:47 p.m., CALDWELL transmitted a

Facebook message of a video that appears to have been taken from inside of the U.S. Capitol. A

screenshot from the video is below:

                                            Picture 10:




       37.    That same day, at approximately 7:49 p.m., CALDWELL sent a Facebook message

stating, “Us storming the castle. Please share. Sharon was right with me! I am such an instigator!

She was ready for it man! Didn’t even mind the tear gas.” Two minutes later, CALDWELL sent a


to Elmer Stewart Rhodes, who is known as the leader of the Oath Keepers.
                                              14
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 18 of 50




message noting, “Proud boys scuffled with cops and drove them inside to hide. Breached the doors.

One guy made it all the way to the house floor, another to Pelosi’s office. A good time.” Less than

a minute later, he sent a message directing that, “We need to do this at the local level. Lets [sic]

storm the capitol in Ohio. Tell me when!”

                                CONCLUSIONS OF AFFIANT

       38.     Based on the foregoing, your affiant submits that there is probable cause to believe

that CALDWELL violated 18 U.S.C. § 371, by knowingly and willfully conspiring with persons

known and unknown to violate 18 U.S.C. §§ 1752(a), 1512(c)(2), 40 U.S.C. § 5104(e)(2), and that

they committed each of the forgoing substantive offenses, along with 18 U.S.C. § 2.

       39.     As such, I respectfully request that the court issue an arrest warrant for

CALDWELL. The statements above are true and accurate to the best of my knowledge and belief.


                                             _________________________________
                                             SPECIAL AGENT MICHAEL M. PALIAN JR.
                                             FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 17th day of January, 2021.
                                              Robin M.        Digitally signed by Robin M.
                                                              Meriweather

                                              Meriweather Date:     2021.01.17 15:45:43
                                             ___________________________________
                                                              -05'00'
                                             ROBIN M. MERIWEATHER
                                             U.S. MAGISTRATE JUDGE




                                                15
                   Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 19 of 50
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                         )
                             v.                                    )
  Jessica Marie Watkins,
                                                                   )      Case No.
    Donovan Ray Crowl,                                             )
 Thomas Edward Caldwell,                                           )
                                                                   )
                                                                   )
                          Defendant(s)


                                                AMENDED CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021              in the county of                                in the
                       District of           Columbia          , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 371                                 Conspiracy
18 U.S.C. § 372                                 Conspiracy to Impede or Injure Officer Without Lawful Authority
18 U.S.C. § 1361                                Destruction of Government Property
18 U.S.C. § 1512(c)(2)                          Obstruction of an Official Proceeding
18 U.S.C. § 1752(a)                             Restricted Building or Grounds
40 U.S.C. § 5104(e)(2)                          Violent Entry and Disorderly Conduct on Capitol Grounds



         This criminal complaint is based on these facts:
See attached affidavit, which is incorporated herein by reference.




         ✔ Continued on the attached sheet.
         u


                                                                                              Complainant’s signature

                                                                                  Michael M. Palian Jr., Special Agent, FBI
                                                                                               Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
7HOHSKRQH VSHFLI\UHOLDEOHHOHFWURQLFPHDQV                                                             2021.01.19
Date:             01/19/2021                                                                              12:58:31 -05'00'
                                                                                                 Judge’s signature

City and state:                         Washington, D.C.                         ZIA M. FARUQUI U.S. MAGISTRATE JUDGE
                                                                                               Printed name and title
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 20 of 50




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :      Case No:
                                             :
              v.                             :
                                             :      VIOLATIONS:
THOMAS EDWARD CALDWELL,                      :
                                             :      18 U.S.C. § 371
DONOVAN RAY CROWL, and                       :      (Conspiracy)
                                             :
JESSICA MARIE WATKINS,                       :      18 U.S.C. § 372
                                             :      (Conspiracy to Impede or Injure Officer)
              Defendants.                    :
                                             :      18 U.S.C. § 1361
                                             :      (Destruction of Government Property)
                                             :
                                             :      18 U.S.C. § 1512(c)(2)
                                             :      (Obstruction of an Official Proceeding)
                                             :
                                             :      18 U.S.C. § 1752(a)
                                             :      (Restricted Building or Grounds)
                                             :
                                             :      40 U.S.C. § 5104(e)(2)
                                             :      (Violent Entry or Disorderly Conduct)
                                             :

        AFFIDAVIT IN SUPPORT OF AMENDED CRIMINAL COMPLAINT

       I, Michael M. Palian Jr., being first duly sworn, hereby depose and state as follows:

                                  PURPOSE OF AFFIDAVIT

       1.     This Affidavit is submitted in support of an Amended Criminal Complaint charging

THOMAS EDWARD CALDWELL, DONOVAN RAY CROWL, and JESSICA MARIE

WATKINS with violations of 18 U.S.C. §§ 371, 372, 1361, 1512(c)(2), 1752(a), and 40 U.S.C. §

5104(e)(2) (hereinafter, “Subject Offenses”). This Amended Criminal Complaint is intended to

amend, or supersede, the Criminal Complaints filed in each individual’s case on January 16-17,

2021. This Affidavit sets forth additional evidence establishing probable cause that CALDWELL,

CROWL, and WATKINS conspired together, and with others known and unknown, to obstruct the
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 21 of 50




United States Congress’ affirmation of the Electoral College vote regarding the results of the 2020

U.S. Presidential Election, and that they committed other related federal crimes in furtherance of

that purpose, as set forth below.

       2.        I respectfully submit that this Affidavit establishes probable cause to believe that

CALDWELL, CROWL, and WATKINS:

            a.      Knowingly and willfully conspired together and with others whose identities are
                    known and unknown to law enforcement at this time to commit an offense
                    against the United States, in violation of 18 U.S.C. § 371, that is, to corruptly
                    obstruct, influence, or impede an official proceeding in violation of 18 U.S.C.
                    § 1512(c)(2); and

            b.      Conspired together and with others whose identities are known and unknown to
                    law enforcement at this time to prevent, by force, intimidation, or threat, officers
                    of the United States from discharging their duties; to injure them on account of
                    the lawful discharge of the duties of their offices; and to injure their property so
                    as to interrupt, hinder, or impede them in the discharge of their official duties, in
                    violation of 18 U.S.C. § 372; and

            c.      Attempted to willfully injure or commit depredation against any property of the
                    United States, in violation of 18 U.S.C. § 1361; and

            d.      Corruptly obstructed, influenced, and impeded an official proceeding, in
                    violation of 18 U.S.C. § 1512(c)(2); and

            e.      Entered and remained in any restricted building and grounds without lawful
                    authority, and knowingly, and with intent to impede or disrupt the orderly
                    conduct of Government business and official functions, engaged in disorderly
                    and disruptive conduct, in violation of 18 U.S.C. § 1752(a); and

            f.      Willfully and knowingly engaged in disorderly and disruptive conduct, at any
                    place in the Grounds and in any of the Capitol Buildings with the intent to
                    impede, disrupt, and disturb the orderly conduct of a session of Congress or
                    either House of Congress, and the orderly conduct in that building of any
                    deliberations of either House of Congress, in violation of 40 U.S.C.
                    § 5104(e)(2).

                                    BACKGROUND OF AFFIANT

       3.        I am a Special Agent with the FBI and have been so employed since February 2003.

As a Special Agent with the FBI, I am empowered by law to conduct investigations, make arrests,



                                                   2
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 22 of 50




and execute and serve search and arrest warrants for offenses enumerated in Title 21 and Title 18

of the United States Code. I have a Ph.D in bio-organic chemistry, and have also received training

and gained experience in a variety of criminal laws and procedures, including those involving drug

distribution, white collar crime and crimes of violence. Through my training, education and

experience, I have become familiar with the manner in which criminal activity is carried out, and

the efforts of persons involved in such activity to avoid detection by law enforcement. In addition

to my regular duties, I am currently tasked with investigating criminal activity that occurred in and

around the U.S. Capitol grounds on January 6, 2021.

       4.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause, it does not contain every fact known by me or the United States. The dates listed

in this Affidavit should be read as “on or about” dates.

                                         BACKGROUND

                     The Incursion at the U.S. Capitol on January 6, 2021

       5.      The U.S. Capitol, which is located in the District of Columbia, is secured 24 hours

a day by U.S. Capitol Police. The Capitol Police maintain permanent and temporary barriers to

restrict access to the Capitol exterior, and only authorized individuals with appropriate

identification are allowed inside the Capitol building.

       6.      On January 6, 2021, at approximately 1:00 p.m., a Joint Session of the U.S. House

of Representatives and the U.S. Senate convened in the Capitol building to affirm the Electoral

College vote in the 2020 Presidential Election. U.S. Vice President Michael R. Pence, in his




                                                  3
        Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 23 of 50




constitutional duty as President of the Senate, presided over the Joint Session. The Capitol’s

exterior plaza was closed to the public.

       7.      At approximately 1:30 p.m., the House and Senate adjourned to separate chambers

to resolve an objection. Vice President Pence adjourned to the Senate to preside over that chamber’s

proceeding. As the House and Senate proceedings ensued inside the Capitol, certain individuals in

the crowd forced their way through, up, and over Capitol Police barricades intended to protect the

building’s exterior. The crowd thereafter advanced to the building’s exterior façade. Members of

the Capitol Police attempted to maintain order and stop the crowd from entering the Capitol

building, to which the doors and windows were locked or otherwise secured. Nonetheless, shortly

after 2:00 p.m., crowd members forced entry into the Capitol building, including by breaking

windows and assaulting Capitol Police officers, while others in the crowd encouraged and assisted

those acts. The crowd was not lawfully authorized to enter or remain in the Capitol building, and

no crowd member submitted to security screenings or weapons checks by Capitol Police or other

authorized security officials.

       8.      Shortly thereafter, at approximately 2:20 p.m., members of the House and Senate,

including Vice President Pence, were evacuated from the chambers. The Joint Session and all

proceedings of the U.S. Congress were halted whileCapitol Police and other law enforcement

worked to restore order and clear the Capitol of the unlawful occupants.

       9.      At approximately 8:00 p.m., approximately six hours after the crowd breached the

Capitol, the Joint Session resumed, again with Vice President Pence presiding. The Vice President

remained in the U.S. Capitol from the time he was evacuated from the Senate chamber until the

time the Joint Session resumed.




                                                 4
        Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 24 of 50




       10.     In the course of these events, approximately 81 members of the U.S. Capitol Police

and 58 members of the Metropolitan Police Department were assaulted. Moreover, according to

the Architect of the Capitol, the office responsible for the Capitol’s operations and care, the building

and grounds suffered more than $1,000 in damage. The damage included broken windows, doors,

and light fixtures; graffiti; and residue of various pepper sprays, tear gas, and fire extinguishers

deployed by members of the crowd and by Capitol Police officers attempting to restore order.

       11.     National news coverage of the aforementioned events featured video footage, which

appeared to be captured on the mobile devices of persons present on the scene and which depicted

evidence of numerous violations of local and federal law, including violent attacks on law

enforcement officers, vandalism, and significant destruction of the U.S. Capitol building.

                                         The Oath Keepers

       12.     Law enforcement and news media organizations observed that members of a

paramilitary organization known as the Oath Keepers were among the individuals and groups who

forcibly entered the U.S. Capitol on January 6, 2021. The Oath Keepers are a large but loosely

organized collection of militia who believe that the federal government has been coopted by a

shadowy conspiracy that is trying to strip American citizens of their rights. Though the Oath

Keepers will accept anyone as members, what differentiates them from other anti-government

groups is their explicit focus on recruiting current and former military, law enforcement and first

responder personnel. The organization’s name alludes to the oath sworn by members of the military

and police to defend the Constitution “from all enemies, foreign and domestic.”

                    Thomas Caldwell, Donovan Crowl, and Jessica Watkins

       13.     THOMAS CALDWELL is a 65-year-old resident of Clarke County, Virginia.

CALDWELL is believed to have a leadership role within the Oath Keepers. As described more



                                                   5
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 25 of 50




fully herein, CALDWELL planned with DONOVAN CROWL, JESSICA WATKINS, and others

known and unknown, to forcibly storm the U.S. Capitol.

       14.     DONOVAN CROWL is a 50-year-old resident of Champaign County, Ohio.

CROWL is a member of the Ohio State Regular Militia. The Ohio State Regular Militia is a local

militia organization, many of whose members form a dues-paying subset of the Oath Keepers. As

described more fully herein, CROWL planned with CALDWELL, JESSICA WATKINS, and

others known and unknown, to forcibly storm the U.S. Capitol.

       15.     JESSICA WATKINS is a 38-year-old resident of Champaign County, Ohio. At the

top of WATKINS’ social media account page on Parler, a social networking service, WATKINS

states that she is “C.O. [Commanding Officer] of the Ohio State Regular Militia.” As described

more fully herein, WATKINS planned with CALDWELL, CROWL, and others both known and

unknown, to forcibly storm the U.S. Capitol on January 6, 2021.

              STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       16.     As described below, evidence uncovered in the course of the investigation

demonstrates that not only did CALDWELL, CROWL, WATKINS, and others conspire to forcibly

storm the U.S. Capitol on January 6, 2021—they communicated with one another in advance of the

incursion and planned their attack.

       17.     I have reviewed footage of the January 6, 2021, incursion of the U.S. Capitol,

including a video that, at the approximate 3-minute-and-8-second mark, shows eight to ten

individuals in paramilitary equipment aggressively approaching an entrance to the Capitol

building. 1 These individuals, who are wearing helmets, reinforced vests, and clothing with Oath



       1
         https://www.youtube.com/watch?v=b76KfHB0QO8&feature=youtu.be (last accessed
January 14, 2021).


                                               6
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 26 of 50




Keeper paraphernalia, can be seen moving in an organized and practiced fashion and forcing their

way to the front of the crowd gathered around a door to the U.S. Capitol.

                                           PICTURE 1




       18.     A close-up view of the badges on the vest of one of these individuals, seen just under

the Oath Keepers emblem on his shirt, displays the Oath Keepers motto, “Not On Our Watch.”

                                           PICTURE 2




       19.     Based on the foregoing observations of the video, and information gained in the

course of my investigation, I believe the organized group of individuals marching to the door of the

U.S. Capitol in the video above are members of the Oath Keepers.

                                                 7
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 27 of 50




                                          Jessica Watkins

       20.       In the video referenced above, at the approximate 3-hour-and-20-second mark, the

footage shows the uncovered face of an individual in the group of Oath Keepers.

                                            PICTURE 3




       21.       I have identified this individual to be JESSICA WATKINS by comparing the

footage in the video above to WATKINS’ DMV photograph and other photographs of WATKINS.

       22.       In addition, in various social media posts, WATKINS has confirmed that on January

6, 2021, she entered the U.S. Capitol by force.

       23.       For instance, on January 6, 2021, Watkins posted to Parler a photograph of herself

in the same Oath Keepers uniform in which she appears in Picture 3, alongside the statement: “Me

before forcing entry into the Capitol Building. #stopthesteal 2 #stormthecapitol #oathkeepers

#ohiomilitia.”


       2
         I am aware from public reporting after the 2020 Presidential Election that the social media
hashtag #stopthesteal was used by people who believed, essentially, that the election was influenced
by fraud, and who wanted to stop the Electoral College results from being certified by the Congress.

                                                  8
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 28 of 50




                                        PICTURE 4




       24.    Also on Parler, on January 6, 2021, WATKINS posted another video from that day

and wrote, “Yeah. We stormed the Capitol today. Teargassed, the whole, 9. Pushed our way into

the Rotunda. Made it into the Senate even. The news is lying (even Fox) about the Historical

Events we created today.”




                                             9
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 29 of 50




                                         PICTURE 5




       25.     In another Parler post, WATKINS responded to a comment challenging whether she

actually forced entry by confirming, “Nope. Forced. Like Rugby. We entered through the back

door of the Capitol.”




                                             10
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 30 of 50




                                           PICTURE 6




       26.     Furthermore, WATKINS gave a newspaper interview in which she further

confirmed her membership in the Oath Keepers and the fact that she had participated in the

incursion of the U.S. Capitol on January 6, and suggested that she had clashed with U.S. Capitol

Police. On January 13, 2021, the Ohio Capital Journal published an article entitled, Ohio Bartender

and Her ‘Militia’ Drove to D.C. to Join the Capitol Breach. 3 WATKINS is quoted in the article as

saying, “To me, it was the most beautiful thing I ever saw until we started hearing glass smash.

That’s when we knew things had gotten really bad.” WATKINS also states, “We never smashed



       3
          https://www.citybeat.com/news/blog/21147932/ohio-bartender-and-her-militia-drove-to-
dc-to-join-the-capitol-breach (last accessed January 16, 2021).


                                                11
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 31 of 50




anything, stole anything, burned anything, and truthfully we were very respectful with Capitol Hill

PD until they attacked us. Then we stood our ground and drew the line.”

       27.        In addition, the FBI has obtained an audio recording of Zello 4 communications

between WATKINS and other suspected Oath Keepers during the Capitol incursion. During the

recorded transmission—believed to be among WATKINS and other Oath Keepers on a Zello

channel called “Stop the Steal J6”—WATKINS had the following exchanges (among others) which

are approximately transcribed:

             a.      At the approximate 5-minute mark, the voice believed to be WATKINS reports,
                     “We have a good group. We have about 30-40 of us. We are sticking together
                     and sticking to the plan.” An unknown male responds, “We’ll see you soon,
                     Jess. Airborne.”

             b.      At the approximate 7-minute-and-44-second mark, an unknown male states,
                     “You are executing citizen’s arrest. Arrest this assembly, we have probable
                     cause for acts of treason, election fraud.” The voice believed to be WATKINS
                     responds, “We are in the mezzanine. We are in the main dome right now. We
                     are rocking it. They are throwing grenades, they are fricking shooting people
                     with paint balls. But we are in here.” An unknown male responds to WATKINS,
                     telling her to be safe, and states, “Get it, Jess. Do your fucking thing. This is
                     what we fucking [unintelligible] up for. Everything we fucking trained for.”

                                           Donovan Crowl

       28.        In a Parler post on January 6, 2021, WATKINS shared a picture of an individual in

paramilitary gear, wearing an Oath Keeper patch on his arm, and wrote, “One of my guys at the

Stop the Steal Rally today. #stopthesteal #stormthecapitol #oathkeepers #ohiomilitia.” I have

confirmed that the individual whom WATKINS identified “one of my guys” in the picture is

DONOVAN CROWL, by comparing pictures of him at the U.S. Capitol on January 6, 2021, to

DMV records and the Ohio State Regular Militia Parler page.


       4
         Zello is a push-to-talk app that operates like a walkie-talkie on a cellular telephone. The
Zello app may, depending on a user’s settings, store recordings and other information about the
user’s communications on the user’s phone.


                                                  12
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 32 of 50




                                           PICTURE 7




       29.     On January 14, 2021, the New Yorker magazine published an interview with

CROWL entitled, A Former Marine Stormed the Capitol as Part of a Far-Right Militia. 5 The

article notes that CROWL was photographed in the Capitol Rotunda on January 6 and references

him as the individual depicted in the video screenshot in Picture 8 below.




       5
            https://www.newyorker.com/news/news-desk/a-former-marine-stormed-the-capitol-as-
part-of-a-far-right-militia (last accessed January 16, 2021).


                                                13
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 33 of 50




                                         PICTURE 8




       30.    I have also reviewed photographs of CROWL taken inside the Capitol Rotunda on

January 6, 2021, including one from the New Yorker article that identifies CROWL as the

individual wearing dark glasses with other Oath Keepers. In this photograph, depicted below in

Picture 9, CROWL (red circle) is wearing a green reinforced vest with a label reading “Trapper”

partially visible (yellow circle). I note that, in Picture 7 above, from WATKINS’ Parler page,

CROWL is wearing the same “Trapper” patch.




                                              14
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 34 of 50




                                            PICTURE 9




       31.     Furthermore, in his interview with the New Yorker, CROWL identified himself as

a member of both the Oath Keepers and the Ohio State Regular Militia, and admitted that he joined

these groups in the January 6 Capitol incursion. CROWL—who admitted to the reporter that he

had been drinking before the interview—stated that he entered the U.S. Capitol on January 6,

claiming he had gone to Washington, D.C., to “do security” for “V.I.P.s” whom he declined to

name. CROWL also stated that his intentions had been peaceful, that he had never been violent,

and that “we protected the fucking Capitol Hill police.” He declined to substantiate the claim during

the interview. CROWL at the same time admitted during this interview that he “expelled three

fucking people” whom he said had been injured. He further elaborated about “patriots [who]

dragged this fucking maggot off the wall and started beating his ass.”




                                                 15
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 35 of 50




       32.       Finally, I have viewed a video from the collection of videos amassed by ProPublica. 6

One video depicts WATKINS and CROWL together in the Capitol Rotunda. CROWL says, “We

took on the Capitol! We overran the Capitol!” WATKINS exclaims, “We’re in the fucking Capitol,

CROWL! WATKINS and CROWL turn the camera around for a video selfie as they do so.

                                             PICTURE 10




       6
           https://projects.propublica.org/parler-capitol-videos/ (last accessed January 19, 2021).


                                                  16
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 36 of 50




                                       Thomas Caldwell

       33.     CALDWELL also participated in the incursion of the U.S. Capitol on January 6,

2021, as shown by records collected from his Facebook Account.

       34.    On January 6, 2021, at approximately 7:47 p.m., CALDWELL transmitted a

Facebook message of a video that appears to have been taken near the U.S. Capitol. A screenshot

from the video is below:

                                          PICTURE 11




       35.    Approximately two minutes later, at 7:49 p.m., CALDWELL sent a Facebook

message stating, “Us storming the castle. Please share. Sharon was right with me! I am such an

instigator! She was ready for it man! Didn’t even mind the tear gas.” Two minutes later,

CALDWELL sent a message noting, “Proud boys scuffled with cops and drove them inside to hide.

Breached the doors. One guy made it all the way to the house floor, another to Pelosi’s office. A

good time.” Less than a minute later, he sent a message directing that, “We need to do this at the

local level. Lets storm the capitol in Ohio. Tell me when!”

       36.    Furthermore, a cell site analysis reveals that a cell phone registered to Sharon

Caldwell—CALDWELL’s spouse, whom CALDWELL appears to reference in the Facebook

                                               17
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 37 of 50




message above—was present in the vicinity of the Capitol on January 6, 2021, during the time of

the incursion

       37.      On January 9, 2021, three days after the Capitol incursion, CALDWELL sent a

Facebook message in which he shared a link to a YouTube video and wrote that he appeared at the

2:24 mark, “before the assault.” I have viewed the video, 7 and in it, CALDWELL motions to the

Capitol building and shouts, “Every single [expletive beeped in original] in there is a traitor. Every

single one!”

                                           PICTURE 12




                                     Subsequent Investigation

       38.      On January 16, 2021, the government obtained a warrant for WATKINS’ and

CROWL’s arrests from the District Court for the District of Columbia, and a warrant to search

WATKINS’ home in Woodstock, Ohio, from the District Court for the Southern District of Ohio.


       7
           https://www.youtube.com/watch?v=L5hksM_R59M (last accessed January 18, 2021).


                                                 18
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 38 of 50




       43.     On January 17, 2021, FBI agents in Ohio attempted to execute both warrants in Ohio.

Agents were unable to locate WATKINS, but initiated the search of her home. One record that

agents recovered appears to be directions for making explosives, authored by “The Jolly Roger.” I

know that WATKINS operates a bar known as the Jolly Roger, and is believed to operate a

Facebook account under that same user name.

                                          PICTURE 13




       44.     Law-enforcement also located within WATKINS’ home protective and battle gear

of the sort worn during the offenses of January 6, 2021 (to include a camouflage hat and jackets; a

backpack with medical/PPE supplies; a black tactical kit with medical supplies, radio, mini drone,

and pepper spray; a bag containing a helmet and respirators; and a bag containing a helmet, radio,




                                                19
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 39 of 50




and belt); cellular telephones; numerous firearms; a paintball gun with rubber-steel balls and a

cylinder; pool cues cut down to baton size; and zip/cable ties, among other items).

       45.        During a search on January 17, 2021, of a location where CROWL was said to have

occasionally stayed, law enforcement recovered a green reinforced vest. Affixed to the vest was a

label with the name “Trapper,” which, as described above, was the label visible on video and in

photos that captured CROWL during the incursion of the Capitol.

       46.        While searching WATKINS’ home, agents encountered an associate of

WATKINS’, Witness-1 (W-1). W-1 provided the following information:

             a.      Although WATKINS returned to Ohio after the January 6, 2021, incursion, she
                     subsequently left Ohio on or about January 14 to stay with a friend and fellow
                     Oath Keeper whom W-1 knew as “Tom” or “Commander Tom.” As described
                     below, your affiant believes this individual is CALDWELL.

             b.      WATKINS provided W-1 with instructions on how to contact her, including by
                     providing a phone number with a Virginia area code. A database check for this
                     phone number revealed that it is a phone registered to CALDWELL’s spouse—
                     the same phone that a cell site analysis reveals was present in the vicinity of the
                     Capitol on January 6, 2021, during the time of the incursion.

       47.        On January 17, 2021, WATKINS and CROWL were arrested together in Ohio by

the FBI. According to a police officer at the Urbana Police Department, where they turned

themselves in, WATKINS and CROWL stated that they had been in Virginia and had driven eight

hours back to Ohio when they learned the FBI as looking for them. I have also reviewed Facebook

messages that WATKINS and CROWL exchanged on January 14, 2021, in which they discussed

staying at CALDWELL’s home in Virginia, and CROWL indicated he would discuss this option

with CALDWELL. Based on the information above, I believe that between January 14 and 17,

2021, WATKINS, CROWL, and CALDWELL were together at CALDWELL’s residence in

Berryville, Virginia.




                                                   20
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 40 of 50




                        Caldwell, Crowl, and Watkins’ Facebook Messages

       48.        Communications that your affiant has reviewed from CALDWELL and CROWL’s

Facebook accounts leading up to the January 6, 2021, show that CALDWELL, CROWL, and

WATKINS planned and organized Oath Keeper activities to challenge the election results.

             a.      On December 24, 2021, CALDWELL responded to a Facebook post by writing,
                     “Driving in with my wife from Berryville VA but am soending night before at
                     Comfort Inn Arlington/Ballston on Glebe Road. Meeting up with Oathkeepers
                     from North Carolina and Patriot group from the Shenandoah Valley.”

             b.      On December 30, 2021, CALDWELL wrote: “THIS IS OUR CALL TO
                     ACTION, FREINDS! SEE YOU ON THE 6TH IN WASHINGTON, D.C.
                     ALONG WITH 2 MILLION OTHER LIKE-MINDED PATRIOTS.”

             c.      On December 31, 2021, CALDWELL replied to a Facebook comment, writing,
                     “It begins for real Jan 5 and 6 on Washington D.C. when we mobilize in the
                     streets. Let them try to certify some crud on capitol hill with a million or more
                     patriots in the streets. This kettle is set to boil…”

             d.      On January 1, 2021, CALDWELL replied to a Facebook comment, writing, “I
                     accept that assignment! I swore to support and defend the Constitution of the
                     United States against all enemies foreign and domestic. I did the former, I have
                     done the latter peacefully but they have morphed into pure evil even blatantly
                     rigging an election and paying off the political caste. We must smite them now
                     and drive them down.”

             e.      Also on January 1, 2021, CALDWELL sent a Facebook message to CROWL
                     recommending a room at the Comfort Inn Ballston for January 5-7, 2021.
                     CALDWELL wrote: “This is a good location and would allow us to hunt at
                     night if we wanted to. I don’t know if Stewie 8 has even gotten out his call to
                     arms but its a little friggin late. This is one we are doing on our own. We will
                     link up with the north carolina crew.” The investigation revealed that an
                     individual who presented herself as “Jessica Wagkins”, whom I believe to be
                     WATKINS, rented a room at the Comfort Inn Ballston from January 5-7, 2021.

             f.      On January 1, 2021, CROWL sent CALDWELL a Facebook message stating,
                     “Happy New year, to you Sir!! Guess I’ll be seeing you soon. Will probably
                     call you tomorrow…mainly because…I like to know wtf plan is. You are the
                     man Commander.”


       8
        Based on the context of this conversation, I believe that the reference to “Stewie” is to
Elmer Stewart Rhodes, who is known as the leader of the Oath Keepers.


                                                  21
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 41 of 50




           g.     On January 2, 2021, CALDWELL wrote to CROWL, “Check with Cap. I
                  recommended the following hotel to her which STILL has rooms
                  (unbelieveble).” CALDWELL then sent a link to the Comfort Inn Ballston, the
                  same hotel that he recommended to others on January 1. CALDWELL
                  continued, “Sharon and I are setting up shop there. Paul has a room and is
                  bringing someone. He will be the quick reaction force. Its going to be cold. We
                  need a place to spend the night before minimum. Stewie never contacted me so
                  Sharon and I are going our way. I will probably do pre-strike on the 5th though
                  there are things going on that day. Maybe can do some night hunting.
                  Oathkeeper friends from North Carolina are taking commercial buses up early
                  in the morning on the 6th and back same night. Paul will have the goodies in
                  case things go bad and we need to get heavy.”

           h.     On January 3, 2021, WATKINS sent CROWL a Facebook message stating,
                  “Running a bit behind. I’ll txt when I’m back at the bar. Getting supplies for
                  DC.”

           i.     On January 4, 2021, CROWL wrote a message that stated, “Sorry Brother, been
                  busy planning for this week. Lemme give you a holler later tonight. We are
                  enroute to DC right now for a few days on an Oathkeepers Op.”

           j.     On January 5, 2021, an individual wrote CROWL a Facebook message that
                  stated: “One more thing. Keep eyes on people with Red MAGA hats worn
                  backwards. Saw a report that they were going to infiltrate crowd tomorrow.”
                  CROWL replied: “Thanks Brother, but we are WAY ahead on that. We have
                  infiltrators in Their ranks. We are doing the W.H. in the am and early afternoon,
                  rest up at the Hotel, then headed back out tomorrow night ‘tifa’ hunt’in. We
                  expect good hunting.” 9

           k.     On January 6, 2021, while at the Capitol, CALDWELL received the following
                  Facebook message: “All members are in the tunnels under capital seal them in .
                  Turn on gas”. When CALDWELL posted a Facebook message that read,
                  “Inside,” he received the following messages, among others: “Tom take that
                  bitch over”; “Tom all legislators are down in the Tunnels 3floors down”; “Do
                  like we had to do when I was in the core start tearing oit florrs go from top to
                  bottom”; and “Go through back house chamber doors facing N left down hallway
                  down steps.”

           l.     On January 7, 2021, the day after the incursion, CALDWELL wrote to CROWL,
                  “Did you like the pictures of us storming the castle? I tried calling Cap a lot but


       9
         I believe that CALDWELL’s use of the word “tifa” is a reference to antifa. According to
the Anti-Defamation league, antifa is a loosely organized anti-fascist protest movement that, in
some instances, has engaged in violent confrontations. See https://www.adl.org/antifa (last
accessed January 19, 2021).


                                                22
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 42 of 50




                     it was probably hard for het to hear the phone ring.” CROWL responded,
                     “Loved it.”

             m.      On January 8, 2021, CROWL sent CALDWELL a message asking for a video.
                     CALDWELL sent it, and CROWL wrote, “Thank you Sir. Love the hell outta
                     you Tom.” CALDWELL responded, “You too, my dear friend! We stormed
                     the gates of corruption together (although on opposite sides of the building) so
                     between that and our first meeting and getting to know you since I can say we
                     will always be brothers!”

                                  CONCLUSIONS OF AFFIANT

       49.        Based on the foregoing, I submit that there is probable cause to believe that

THOMAS EDWARD CALDWELL, DONOVAN RAY CROWL, and JESSICA MARIE

WATKINS committed violations of 18 U.S.C. §§ 371, 372, 1361, 1512(c)(2), 1752(a), and 40

U.S.C. § 5104(e)(2).

       50.        As such, I respectfully request that the Court permit the filing of this Amended

Complaint and consolidate these matters under a single case number.


                                               _______________________________________
                                               SPECIAL AGENT MICHAEL M. PALIAN JR.
                                               FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 19th day of January, 2021.


                                                                     2021.01.19
                                                                     12:54:09 -05'00'
                                               ___________________________________
                                               HON. ZIA M. FARUQUI
                                               U.S. MAGISTRATE JUDGE




                                                  23
       Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 43 of 50



                            IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF VIRGINIA
                                   HARRISONBURG DIVISION

                    CRIMINAL MINUTES - INITIAL APPEARANCE - RULE 5
                            (Complaint/Indictment/Other District)

Case No.: 5:21MJ00004                                        Date: 1/19/21

Defendant(s): Thomas Edward Caldwell, custody                Counsel: Lisa Lorish, AFPD

PRESENT:        Presiding Judge:        Joel C. Hoppe, USMJ        TIME IN COURT: 3:41-4:34=53 minutes
                Deputy Clerk:           Karen Dotson
                Court Reporter:         Karen Dotson, Zoom
                AUSA:                   Chris Kavanaugh
                USPO:                   Rachel Funkhouser
                Case Agent:             not present
                Interpreter:            n/a


       Defendant arrested on warrant from USDC for D.C.

RIGHTS:

       Defendant advised of charges and nature of proceedings and provision of Rule 20.
       Defendant advised of right to retain counsel or to request that counsel be appointed.
       Defendant advised of right to preliminary exam.
       Defendant advised of right to identity hearing.
       Defendant advised of right to a bond/detention hearing.

COUNSEL:

       Defendant present with counsel.
       Defendant present without counsel.
       Defendant requests appointment of counsel. CJA 23 Financial Affidavit completed verbally

IDENTITY:

       Identity hearing held.
       Identity hearing waived.*

PRELIMINARY HEARING:

       Preliminary hearing held.
       Preliminary hearing waived.*
       Defendant requests preliminary hearing in prosecuting district.*


RELEASE/DETENTION:

       Defendant does not contest detention.
       Government moves for detention.
       Detention hearing held. Record brief minutes of proceeding.
       Government does not oppose bond. Bond set at amount and type of bond. See conditions below.
       Order of Commitment to Another District (AO 94).
         Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 44 of 50



        OR
        Conditions of Release/Bond to enter for reasons as follows:

In addition to the standard conditions of release, the following special conditions of release are imposed:

         The defendant shall avoid contact outside the presence of his/her counsel with any alleged victims or potential
         witnesses regarding his/her case.
         The defendant shall report as directed by the probation officer, and shall promptly report any personal status changes
         to the probation officer: this shall include immediately reporting any contact by law enforcement officers regarding a
         criminal investigation or any additional criminal charges placed against the defendant; the defendant shall continue to
         reside at his/her current residence, and shall not change residences without first obtaining permission from the
         probation officer.
         The defendant shall abstain from the excessive OR any use of alcohol or any use or possession of any controlled
         substances unless prescribed by a licensed treating physician for a legitimate medical purpose.
         The defendant shall not possess a firearm or other dangerous weapon and shall reside in a residence free of such.
         The defendant shall submit to random drug and or alcohol testing as directed by the probation officer.
         The defendant shall not travel outside the Western District of Virginia without first obtaining permission from the
         probation officer.
         The defendant shall submit to warrantless search and seizure of his/her person and property as directed by the
         probation officer for the purpose of determining if he/she is in compliance with his/her conditions of pretrial release.
         The defendant shall actively seek and/or maintain employment.
         The defendant shall maintain or commence an education program.
         The defendant shall surrender his/her passport to the Probation Office to be held pending further order of the court;
         the defendant shall not apply to obtain a passport.
         The defendant shall not associate with any known users/possessors of illegal controlled substances and shall not be
         present in any location where illegal controlled substances are being used and/or distributed, unless approved by
         his/her supervising officer in cooperation with law enforcement officers.
         The defendant shall be placed on home detention subject to electronic monitoring and all residential absences must be
         approved in advance by the probation officer.
         The defendant shall continue in his/her currentmental health OR substance abuse OR both counseling/treatment
         program at his/her own expense.
         The defendant shall allow the probation officer open communication with any treatment agencies or health care
         providers for the purpose of monitoring the defendant's compliance with all treatment requirements.
         Any animals on the premises of the defendant's residence must be restrained in a way so as to not interfere with the
         probation officer's access to the defendant's residence and to ensure the officer's safety.

Additional Information:

All parties present by Zoom
Court finds dft does not qualify for court appointed counsel, however Assistant public defendar is on the line today and will
assist the dft for today's hearing only
Dft consents to proceed by video
Gov't asks for detention based on destriction of gov't property being a crime of violence
Def aruges for release
Court denies bond and states reasons from the bench
Dft remanded to USM custody to be transported to USDC for D.C.



*REMINDER: FORM AO466A - WAIVER OF RULE 5 & 5.1 HEARING MUST BE COMPLETED AND SIGNED BY
DEFENDANT.
           Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 45 of 50


                                    APPEARANCE SHEET
                          FOR THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                 HARRISONBURG DIVISION


UNITED STATES OF AMERICA                             Case No.: 5:21mj00004

v.                                                   Date: 1/19/21

THOMAS EDWARD CALDWELL
                                                     Time in Court: 3:41-4:34=53 minutes
TYPE OF HEARING: Rule 5

**********************************************************************************
                               PARTIES/SPEAKERS:
1.    USMJ - Joel C. Hoppe                  6.    PO – Rachel Funkhouser
2.    AUSA – Chris Kavanaugh                7.
3.    Dft – Caldwell                        8.
4.    Dft atty – Lisa Lorish                9.    deputy clerk - Karen Dotson
5.                                          10.

**********************************************************************************
CD NO(S). ZOOM Recording            RECORDED BY: Karen Dotson

   Index     Spkr.    Index     Spkr.    Index   Spkr.    Index      Spkr.   Index     Spkr.
    No.                No.                No.              No.                No.
 3:41        1,9,1,            1,2,
             2,
 42          1,4,1    4        4,1,4
             3,1      5        1,2
 44          3,1,3,   6        1,2
             1
 47          4,1      13       1,4
 49          2,1      17       1,2
 50          3,1,3,   20       1,4
 51          1        21       2,1
 57          2,1      26       3,1
 59          3,1      32       4,1
 4:01        4,3,1             3,1
 2           4,1,2    33       9
 3           4,2,4    34       1,2,4,1
Case 1:21-cr-00028-APM Document 104 Filed 01/25/21 Page 46 of 50
            CaseCase
                 5:21-mj-00004-JCH   Document
                      1:21-cr-00028-APM       13 Filed
                                         Document 104 01/19/21   Page 1Page
                                                       Filed 01/25/21   of 1 47
                                                                              Pageid#:
                                                                                of 50 84
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                      Western District
                                                    __________ DistrictofofVirginia
                                                                            __________

                  United States of America                            )
                             v.                                       )
                  Thomas Edward Caldwell                              )       Case No. 5:21mj00004
                                                                      )
                                                                      )         Charging District’s
                           Defendant                                  )         Case No. PM

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                 USDC for the     District of Columbia           ,
(if applicable)                                      division. The defendant may need an interpreter for this language:
                                                                .

          The defendant:        ✔ will retain an attorney.
                                u
                                u is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



Date:             01/19/2021
                                                                                           Judge’s signatur
                                                                                                   signature
                                                                                                         uurre

                                                                                 Joel C. Hoppe, U.S. Magistrate Judge
                                                                                         Printed name and title
2/18/2021            Case 1:21-cr-00028-APM Document
                                               CM/ECF -104    Filed
                                                       U.S. District   01/25/21 Page 48 of 50
                                                                     Court:vawd


                                     Query       Reports         Utilities    Help    What's New     Log Out

                                                                                                                         CLOSED

                                           U.S. District Court
                                Western District of Virginia (Harrisonburg)
                          CRIMINAL DOCKET FOR CASE #: 5:21-mj-00004-JCH-1


 Case title: USA v. Caldwell                                                         Date Filed: 01/19/2021
 Other court case number: 1:21-mj-00119 District of Columbia                         Date Terminated: 01/25/2021


 Assigned to: Magistrate Judge Joel C.
 Hoppe

 Defendant (1)
 Thomas Edward Caldwell                                              represented by Lisa M. Lorish
 TERMINATED: 01/25/2021                                                             Federal Public Defenders Office
                                                                                    Western District of Virginia - Charlottesville
                                                                                    401 E Market Street, Suite 106
                                                                                    Charlottesville, VA 22902
                                                                                    434-220-3388
                                                                                    Fax: 434-220-3390
                                                                                    Email: lisa_lorish@fd.org
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: Public Defender or
                                                                                    Community Defender Appointment
                                                                                    Bar Status: Active

 Pending Counts                                                                      Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                   Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                          Disposition
 None




https://vawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?114918783186006-L_1_0-1                                                               1/3
2/18/2021            Case 1:21-cr-00028-APM Document
                                               CM/ECF -104    Filed
                                                       U.S. District   01/25/21 Page 49 of 50
                                                                     Court:vawd

 Plaintiff
 USA                                                                 represented by Christopher Robert Kavanaugh
                                                                                    United States Attorneys Office -
                                                                                    Charlottesville
                                                                                    Western District of Virginia
                                                                                    255 West Main Street, Room 130
                                                                                    Charlottesville, VA 22902
                                                                                    434-293-3981
                                                                                    Email: christopher.kavanaugh@usdoj.gov
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: US Attorney
                                                                                    Bar Status: DOJ
  Email All Attorneys
  Email All Attorneys and Additional Recipients


  Date Filed            #    Docket Text
  01/19/2021             1 Charging Documents from USDC District of Columbia - Rule 5(c)(3) as to Thomas
                           Edward Caldwell (Attachments: # 1 Redacted Complaint, # 2 Affidavit)(jv)
  01/19/2021                 Arrest - 5(c)(3) of Thomas Edward Caldwell (jv)
  01/19/2021             2 Sealed Document- Unredacted Complaint (jv)
  01/19/2021             3 NOTICE OF HEARING as to Thomas Edward Caldwell (CUSTODY-CVRJ) (FTR)
                           (Click on this link for guidance for participation via Zoom and Click on this link for
                           instructions on how to listen to public hearings) Initial Appearance - Rule 5c3 set for
                           1/19/2021 03:15 PM in via Zoom before Magistrate Judge Joel C. Hoppe.(kld)
  01/19/2021             4 Additional Evidence from USDC District of Columbia - Rule 5(c)(3) (Attachments: # 1
                           Affidavit)(jv)
  01/19/2021             5 Sealed Document- Unredacted Amended Complaint(jv)
  01/19/2021             6 Log Notes as to Thomas Edward Caldwell for Initial Appearance for Rule 5 Hrg in the
                           Harrisonburg Division held before Judge Joel C. Hoppe on 1/19/21. In accordance with 28
                           USC 753(b), I certify that I monitored the digital recording of this proceeding and that it is
                           a true and correct record, that it is sufficiently intelligible when played on the FTR (For the
                           Record) Player, and that it can be transcribed without undue difficulty. Zoom Operator:
                           Karen Dotson (kld)
  01/19/2021             7 TRANSCRIPT REQUEST (Hourly Service) by Rebecca Ruiz for Thomas Edward
                           Caldwell Initial Appearance held on 1/19/2021 reported by Court Reporter FTR/to be
                           transcribed by Mary Butenschoen before Judge Joel C. Hoppe. Transcript Due Deadline
                           will be set when Financial Arrangements are made. (sad)
  01/19/2021           11 Minute Entry for proceedings held before Magistrate Judge Joel C. Hoppe:Initial
                          Appearance Rule 5(c)(3) Complaint/Indictment - Other District as to Thomas Edward
                          Caldwell held on 1/19/2021, Bond Hearing as to Thomas Edward Caldwell held on
                          1/19/2021. Defendant remanded to Custody. (Zoom Operator: Karen Dotson)(kld)
                          (Entered: 01/25/2021)
  01/19/2021           12 Oral ORDER APPOINTING FEDERAL PUBLIC DEFENDER for today's hearing only
                          as to Thomas Edward Caldwell. Defendant will retain an attorney. Entered by Magistrate
                          Judge Joel C. Hoppe on 1/19/21. This Notice of Electronic Filing is the Official ORDER
                          for this entry. No document is attached.(kld) (Entered: 01/25/2021)
https://vawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?114918783186006-L_1_0-1                                                           2/3
2/18/2021            Case 1:21-cr-00028-APM Document
                                               CM/ECF -104    Filed
                                                       U.S. District   01/25/21 Page 50 of 50
                                                                     Court:vawd

  01/19/2021           13 COMMITMENT TO ANOTHER DISTRICT as to Thomas Edward Caldwell. Defendant
                          committed to District of D.C.. Signed by Magistrate Judge Joel C. Hoppe on 1/19/21.(kld)
                          (Entered: 01/25/2021)
  01/19/2021           14 ORDER OF DETENTION as to Thomas Edward Caldwell. Signed by Magistrate Judge
                          Joel C. Hoppe on 1/19/21.(kld) (Entered: 01/25/2021)
  01/21/2021             8 TRANSCRIPT REQUEST (Daily Service) by Tom Jackman for Thomas Edward Caldwell
                           Initial Appearance held on 1/19/20201 reported by Court Reporter FTR/ To be transcribed
                           by Mary Butenschoen before Judge Joel C. Hoppe. Transcript Due Deadline will be set
                           when Financial Arrangements are made. Requestor agreed to daily instead of hourly. (sad)
  01/22/2021             9 Financial arrangements made (Original) (Daily Service) re 8 Transcript Request, as to
                           Thomas Edward Caldwell Transcript due by 1/25/2021. (mb)
  01/22/2021           10 TRANSCRIPT of Proceedings as to Thomas Edward Caldwell for Rule 5 - Initial
                          Appearance held on 1/19/2021 before Judge Hoppe. Court Reporter/Transcriber: Mary J.
                          Butenschoen, Telephone number 540857-5100 Ext, 5312 NOTICE RE REDACTION
                          OF TRANSCRIPTS:The parties have seven (7) calendar days to file with the Court a
                          Notice of Intent to Request Redaction of this transcript. If no such Notice is filed, the
                          transcript will be made remotely electronically available to the public without
                          redaction after 90 calendar days. The policy is located on our website at
                          www.vawd.uscourts.gov Transcript may be viewed at the court public terminal or
                          purchased through Court Reporter/Transcriber before the deadline for Release of
                          Transcript Restriction. After that date it may be obtained through PACER unless a
                          Redacted Transcript has been filed. Redaction Request due 2/12/2021. Redacted
                          Transcript Deadline set for 2/22/2021. Release of Transcript Restriction set for
                          4/22/2021. (mb)
  01/25/2021           15 NOTICE - consent to video conference by Thomas Edward Caldwell (Lorish, Lisa)
  01/28/2021           16 TRANSCRIPT REQUEST (3 Day Service) by Thomas Edward Caldwell for Initial
                          Appearance held on January 19, 2021 before Judge Magistrate Judge Joel C. Hoppe.
                          Transcript Due Deadline will be set when Financial Arrangements are made. (Plofchan,
                          Thomas)
  01/28/2021           17 Financial arrangements made (Copy) (3 Days Service) re 16 Transcript Request, as to
                          Thomas Edward Caldwell Transcript due by 2/1/2021. (mb)
  01/28/2021           18 Transcript Copy Delivered re 16 Transcript Request, (mb)
  01/28/2021           19 Consent to Proceed by Video Conference as to Thomas Edward Caldwell (kld)
  01/29/2021           20 TRANSCRIPT REQUEST (3 Day Service) by Michael Phillips for Thomas Edward
                          Caldwell Initial appearance held on Jan. 19 2021 reported by Court Reporter FTR/Mary
                          Butenschoen to transcribe before Judge Joel Hoppe. Transcript Due Deadline will be set
                          when Financial Arrangements are made. (sad)
  01/29/2021           21 Financial arrangements made (Copy) (3 Days Service) re 20 Transcript Request, as to
                          Thomas Edward Caldwell Transcript due by 2/1/2021. (mb)
  01/29/2021           22 Transcript Copy Delivered re 20 Transcript Request, (mb)




https://vawd-ecf.sso.dcn/cgi-bin/DktRpt.pl?114918783186006-L_1_0-1                                                    3/3
